Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00915-CR

                                     Adan FLORES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014CRS000311-D1
                      Honorable Monica Z. Notzon, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 30, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice